671 F.3d 856 (2011)
Vazken MOVSESIAN; Harry Arzoumanian; Garo Ayaltin; Miran Khagerian; Ara Khajerian, individually and on behalf of all others similarly situated including thousands of senior citizens, disabled persons and orphans as well as on behalf of the general public and acting in the public interest, Plaintiffs-Appellees,
v.
VICTORIA VERSICHERUNG AG, a German corporation; Ergo Versicherungsgruppe AG, a German corporation, Defendants, and
Munchener Ruckversicherungs-Gesellschaft Aktiengesellschaft AG, a German corporation, Defendant-Appellant.
No. 07-56722.
United States Court of Appeals, Ninth Circuit.
November 7, 2011.
Vartkes Yeghiayan, Esquire, Yeghiayan & Associates, Glendale, CA, Victoria Versicherung AG, Washington, DC, for Plaintiffs-Appellees.
Christopher P. Murphy, Neil Michael Soltman, Esquire, Mayer Brown, LLP, Los Angeles, CA, for Defendant-Appellant.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.
Judge BYBEE did not participate in the deliberations or vote in this case.